BLEIL, Justice,
concurring.
I join in today’s decision to reverse the trial court’s judgment and remand the cause for a new trial.
The majority has correctly determined that Rule’s forty-seven page statement was improperly admitted into evidence. The statement was taken in violation of Rule’s rights under both the Fifth and Sixth Amendments of the United States Constitution. Well-settled case law supports this conclusion. See Minnick v. Mississippi, 498 U.S. 146, 153, 111 S.Ct. 486, 491, 112 L.Ed.2d 489, 498 (1990); Murphy v. State, 801 S.W.2d 917, 919 (Tex.Crim.App.1991).
Under Rule 81(b)(2), once an error is discovered, the appellate court is obligated to reverse the judgment unless the appellate court determines beyond a reasonable doubt that the error made no contribution to the conviction or to the punishment. Tex. R.App.P. 81(b)(2); Mallory v. State, 752 S.W.2d 566, 570 (Tex.Crim.App.1988). I fully agree that we cannot conclude beyond a reasonable doubt that the improperly admitted statement made no contribution to the conviction or sentence.
However, I write separately to express my disagreement with the majority’s treatment of the attenuation question, that question being whether Louanne Larson’s consent to search was sufficiently attenuated from her unlawful arrest.7 The majority errs in applying rules concerning the voluntariness of consent rather than rules concerning whether such consent is sufficiently attenuated from the initial unlawful arrest. And I disagree with the majority’s analysis under the rules it applies. The reasons for my disagreement on this issue are more fully set forth in my dissenting opinion in Larson. See Larson v. State, 890 S.W.2d 200, 210-12 *171(Tex.App. — Texarkana 1994, no pet. h.) (Bleil, J., dissenting).
CORNELIUS, C.J., not participating.

. There is a serious question about whether Rule had any sufficient possessory interest in the searched premises to claim a legitimate interest in privacy so as to have standing to complain of the search. See, e.g., Chapa v. State, 729 S.W.2d 723, 725 (Tex.Crim.App.1987) (defendant must show an expectation of privacy in place searched to establish standing to object to the search). Although I disagree with the majority's treatment of the attenuation question, under the facts of this case, I conclude that Rule lacks standing to complain of the searches of Larson’s premises.